Citation Nr: 1547156	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for atopic dermatitis, to include whether extra-schedular consideration is warranted.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983 and from November 1985 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in June 2014, when it was remanded for further development.  The Veteran appeared at a hearing before the undersigned in April 2014 prior to the remand.  A transcript of the hearing is of record.  

The issue of entitlement to an increased rating for atopic dermatitis, to include whether extra-schedular consideration is warranted, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Here, the Veteran meets the schedular percentage requirements for TDIU.  His service-connected atopic dermatitis is rated as 60 percent disabling.  He is also entitled to service connection at a noncompensable rate for a scar and an inguinal hernia.  The Veteran claims he has not worked since his separation from service in March 2002 due to the severity of his skin disability.

The Veteran was provided an examination in January 2015 to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The examiner concluded the Veteran would only be able to engage in sedentary employment with accommodation for itching and lotion application due to the severity of his skin disability.

The accommodation suggested by the January 2015 examiner would unreasonably interfere with the Veteran's ability to engage in an occupation for which his education and occupational experience would otherwise qualify him.  The Veteran served on active duty as a postal clerk for twenty years.  He has not worked in any other field or pursued additional education since his separation from service.  Given the nature of the Veteran's past occupational experience, the frequent interruptions to wash his skin and apply lotion would significantly impede his ability to perform occupational tasks at a satisfactory level.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) (indicating a claimant does not have to be 100 percent unemployable in order to be entitled to TDIU).  Therefore, it is at least as likely as not that his service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.   With reasonable doubt being resolved in the Veteran's favor, the Board finds TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to TDIU is granted.


REMAND

Sixty percent is the highest schedular rating available for the service connected skin disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The question of whether an extraschedular rating is warranted is a component of an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation.

In this case, the record establishes the Veteran's atopic dermatitis results in symptoms that are not described in the rating criteria.  More specifically, the Veteran experiences drowsiness due to medication prescribed for the disability and has to wash his skin and apply lotion on a frequent basis.  The Veteran also reports difficulty sleeping due to his skin disability.  There is also evidence of marked interference with employment, as the Veteran claims he has not worked in several years due to the severity of his condition.  Therefore, referral for an extra-schedular evaluation for atopic dermatitis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a rating in excess of 60 percent for atopic dermatitis to the Director of Compensation and Pension Service or Under Secretary for Benefits for extra-schedular consideration.

2.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


